Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s AFCP 2.0 request filed 03 May 2022. Claims 5-6 were previously cancelled. Claims 1 and 13-15. The Examiner contacted the Applicant's representative and presented proposed claim amendments to place the application in better condition for an allowance by amending all independent claims to overcome the prior art and incorporate the claim language recited in dependent claim 8 – “wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles”. After conducting an interview, the proposal was accepted and authorization was given for an Examiner’s Amendment on 12 May 2022. Claim 8 has been cancelled. Claims 1 and 13-15 have been amended. Claims 1-4, 7, and 9-20 remain pending.

Response to Arguments
4.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 03 May 2022, with respect to the prior art not expressly disclosing receiving the wireless message via an antenna from another vehicle of the group of vehicles, determining the authenticity of the wireless message based on the detected signal pilot by comparing the detected signal pilot with a limited set of authorized signal pilots and by using the direction of arrival of the wireless message, wherein both comparing the detected signal pilot with a limited set of authorized signal pilots have been fully considered and are persuasive in view of applicant's arguments, see for example pages 9-14. Therefore, the 35 U.S.C. 103 rejection in view of Rappaport, Sihlbom, and in further view of Naserian et al. for claims 1-4 and 7-20 has been withdrawn and amending all independent claims to overcome the prior art and incorporate the claim language recited in dependent claim 8 – “wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles” placed the application in better condition for an allowance. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas S. Dienwiebel, Reg. No. 70, 284 on 12 May 2022.The application has been amended as follows: 
Please amend the following claims:
Claim 1.	(Currently Amended) A method for determining authenticity of a wireless message in a wireless group communication among vehicles of a group of vehicles, the method comprising:
receiving the wireless message via an antenna from another vehicle of the group of vehicles;
detecting a signal pilot within the wireless message, wherein the signal pilot is detected based on spatial filtering of the wireless message;
determining information related to a direction of arrival of the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; and
determining the authenticity of the wireless message based on the detected signal pilot by comparing the detected signal pilot with a limited set of authorized signal pilots and by using the direction of arrival of the wireless message, wherein both, comparing the detected signal pilot with a limited set of authorized signal pilots and  the direction of arrival is used to distinguish between authentic and inauthentic wireless messages;
wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles.

Claim 2.   (Original) The method according to claim 1, wherein the wireless message is determined to be inauthentic if the detected signal pilot is an unauthorized signal pilot.

Claim 3.    (Original) The method according to claim 1, wherein the information related to the authenticity of the wireless message indicates whether the wireless message is assumed to be received from a vehicle of the group of vehicles.

Claim 4.    (Original)  The method according to claim 1, wherein the signal pilot is used as reference signal for a cross-correlation analysis in the detection of the signal pilot.

Claims 5-6.   (Previously Cancelled) 

Claim 7.    (Previously Presented)  The method according to claim 1, further comprising receiving a plurality of signal pilots from the group of vehicles; and
determining information related to an estimated position of the vehicles of the group of vehicles based on the received plurality of signal pilots;
wherein the determining of the information related to the authenticity of the wireless message is further based on the information related to the estimated position of the vehicles of the group of vehicles.

Claim 8.    (Cancelled)

Claim 9.    (Previously Presented)  The method according to claim 1, wherein the antenna comprises a phased array antenna and wherein the detecting of the signal pilot within the wireless message comprises performing a cross-correlation analysis on signal components received via the phased array antenna.

Claim 10.  (Previously Presented)  The method according to claim 1, wherein the determining of the information related to the authenticity of the wireless message is further based on information related to a vehicle position of a vehicle of the group of vehicles relative to a road structure.

Claim 11.   (Original)  The method according to claim 10, wherein the wireless message is determined to be inauthentic if the direction of arrival for the wireless message and the vehicle position of the vehicle relative to the road structure indicate that the message was sent from outside the road structure.

Claim 12.   (Original)  The method according to claim 1, further comprising determining information related to a signal strength of the received wireless message; wherein the determining of the information related to the authenticity of the wireless message is further based on the information related to the signal strength of the received wireless message.

Claim 13.   (Currently Amended)  A non-transitory medium having program code, which program code when executed on a computer, a processor, or a programmable hardware component, causes the computer, processor, or programmable hardware component to:
receive a wireless message via an antenna from another vehicle of a group of vehicles;
detect a signal pilot within the wireless message, wherein the signal pilot is detected based on spatial filtering of the wireless message;
determine information related to a direction of arrival of the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; and
determine authenticity of the wireless message based on the detected signal pilot by comparing the detected signal pilot with a limited set of authorized signal pilots and by using the direction of arrival for the wireless message, wherein both, comparing the detected signal pilot with a limited set of authorized signal pilots and  the direction of arrival is used to distinguish between authentic and inauthentic wireless messages;
wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles.

Claim 14.   (Currently Amended)  Apparatus for determining information related to an authenticity of a wireless message in a wireless group communication among vehicles of a group of vehicles, the apparatus comprising:
an antenna;
a wireless communication transceiver; and
a controller configured to:
	receive the wireless message from another vehicle of the group of vehicles via the wireless communication transceiver and via the antenna,
	detect a signal pilot within the wireless message, wherein the signal pilot is detected based on spatial filtering of the wireless message, 
	determine information related to a direction of arrival of the wireless message based on the signal pilot and based on the spatial filtering of the wireless message, and
	determine the authenticity of the wireless message based on the detected signal pilot by comparing the detected signal pilot with a limited set of authorized signal pilots and by using the direction of arrival of the wireless message, wherein both, comparing the detected signal pilot with a limited set of authorized signal pilots and  the direction of arrival is used to distinguish between authentic and inauthentic wireless message;
	wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles.

Claim 15.   (Currently Amended)  A vehicle, configured for determining an authenticity of a wireless message in a wireless group communication among vehicles of a group of vehicles, the vehicle comprising:
an antenna;
a wireless communication transceiver; and
a controller configured to:
	receive the wireless message from another vehicle of the group of vehicles via the wireless communication transceiver and via the antenna,
	detect a signal pilot within the wireless message, wherein the signal pilot is detected based on spatial filtering of the wireless message,
	determine information related to a direction of arrival of the wireless message based on the signal pilot and based on the spatial filtering of the wireless message, and
	determine the information related to the authenticity of the wireless message based on the detected signal pilot by comparing the detected signal pilot with a limited set of authorized signal pilots and by using the direction of arrival of the wireless message, wherein both, comparing the detected signal pilot with a limited set of authorized signal pilots and  the direction of arrival is used to distinguish between authentic and inauthentic wireless messages;
	wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles.

Claim 16.   (Original)  The method according to claim 1, wherein the group of vehicles forms a platoon of vehicles.

Claim 17.   (Original)  The method according to claim 1, wherein the wireless message is determined to be inauthentic if the detected signal pilot is an invalid signal pilot.

Claim 18.   (Original)  The method according to claim 1, wherein the wireless message is determined to be inauthentic if no signal pilot is detected within the wireless message.
Claim 19.   (Previously Presented)  The method according to claim 1, wherein the antenna comprises a phased array antenna and wherein the determining of the information related to the direction of arrival for the wireless message comprises beam pointing the direction of arrival for the wireless message based on the detected signal pilot using the signal components received via the phased array antenna.
Claim 20.   (Previously Presented)  The method according to claim 1, wherein the information related to the authenticity of the wireless message indicates, whether the wireless message was received from a trusted source.

Allowable Subject Matter
6.	Claims 1-4, 7, and 9-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a systems and methods for determining information related to an authenticity of a wireless message in a wireless group communication among vehicles of a group of vehicles. Claims 1 and 13-15 identifies the uniquely distinct features “determining information related to a direction of arrival of the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; and determining the authenticity of the wireless message based on the detected signal pilot by comparing the detected signal pilot with a limited set of authorized signal pilots and by using, the direction of arrival of the wireless message, wherein both, comparing the detected signal pilot with a limited set of authorized signal pilots and  the direction of arrival is used to distinguish between authentic and inauthentic wireless messages; wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles”.
The closest prior art, Rappaport (Pub No. 2016/0103199) discloses a system, method, and computer-readable medium for estimating direction of arrival of a signal incident on at least one antenna array. Exemplary embodiments include a computer-implemented method for configuring at least one antenna array comprising receiving a plurality of samples corresponding to signals incident on a plurality of antennas; using a computer arrangement, computing one or more data related to an envelope of the samples and estimating a direction of arrival of the signals incident on the antennas based on the one or more computed data; and configuring the at least one antenna array based on the estimated direction of arrival. The computing and estimating procedures can be performed for each of a plurality of direction-of-arrival candidates. The one or more data can be statistics corresponding to multipath shape factor parameters. The spatial selectivity of the at least one antenna array can be configured based on the estimated direction of arrival. Other exemplary embodiments include apparatus and computer-readable media embodying one or more of the exemplary computer-implemented methods and/or procedures.
However, Rappaport fail to anticipate or render obvious the claimed limitations of determining information related to a direction of arrival of the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; and determining the authenticity of the wireless message based on the detected signal pilot by comparing the detected signal pilot with a limited set of authorized signal pilots and by using, the direction of arrival of the wireless message, wherein both, comparing the detected signal pilot with a limited set of authorized signal pilots and  the direction of arrival is used to distinguish between authentic and inauthentic wireless messages; wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles.
The closest prior art, Sihlbom (Pub No. 2017/0079051) discloses channel estimation in wireless communication network node. Radio network node and method therein, for channel estimation of a channel used for wireless signal communication with a UE. The radio network node comprises a multiple antenna array configured for beamforming, spatial multiplexing and MIMO transmission. The radio network node also comprises a receiver, configured for receiving a first pilot signal from the UE, and a wireless signal from an interferer; and also configured for receiving a second pilot signal from the UE at a determined AoA, filtered by a receiver pre-filter; and a processor configured for spatial analysing the received signals; and selecting the UE pilot signals; and configured for determining AoA for the selected pilot signals; and furthermore configured for designing a receiver pre-filter, for isolating signals from the AoA; and also further configured for estimating the channel, based on the received second pilot signal.
However, Sihlbom fail to anticipate or render obvious the claimed limitations of determining information related to a direction of arrival of the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; and determining the authenticity of the wireless message based on the detected signal pilot by comparing the detected signal pilot with a limited set of authorized signal pilots and by using, the direction of arrival of the wireless message, wherein both, comparing the detected signal pilot with a limited set of authorized signal pilots and  the direction of arrival is used to distinguish between authentic and inauthentic wireless messages; wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles.
The closest prior art, Nasieran et al. (Pub No. 2016/0335897) discloses detecting misbehavior in vehicle-to-vehicle (V2V) communications. A method includes: receiving, at a host vehicle, a plurality of messages transmitted using Vehicle-to-Vehicle (V2V) communications indicating a heading angle and a speed of a remote vehicle; calculating an expected change in frequency of the plurality of messages received at the host vehicle based on the heading angle and the speed of the remote vehicle; measuring an actual change in frequency of the plurality of messages received at the host vehicle due to the Doppler effect; comparing the expected change in frequency to the actual change in frequency; and determining that the plurality of messages were not transmitted from the remote vehicle when a difference between the expected change in frequency and the actual change in frequency exceeds a predefined frequency change threshold.
However, Nasieran et al. fail to anticipate or render obvious the claimed limitations of determining information related to a direction of arrival of the wireless message based on the signal pilot and based on the spatial filtering of the wireless message; and determining the authenticity of the wireless message based on the detected signal pilot by comparing the detected signal pilot with a limited set of authorized signal pilots and by using, the direction of arrival of the wireless message, wherein both, comparing the detected signal pilot with a limited set of authorized signal pilots and  the direction of arrival is used to distinguish between authentic and inauthentic wireless messages; wherein the wireless message is determined to be authentic if the detection of arrival corresponds to the estimated position of the vehicles of the group of vehicles.
8.	Therefore, claims 1, 13, 14, and 15 and the respective dependent claims 2-4, 7, and 9-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        May 12, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436